[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                                                U.S. COURT OF APPEALS
                      __________________________ ELEVENTH CIRCUIT
                                                      NOV 10, 2008
                                                   THOMAS K. KAHN
                             No. 08-12587
                                                        CLERK
                         Non-Argument Calendar
                      __________________________

                  D. C. Docket No. 99-00173-CV-RLV-4


BAYSHORE FORD TRUCKS SALES, INC.,
HEINTZELMAN’S TRUCK CENTER, INC.,
LJL TRUCK CENTER, INC.,
PEACH STATE FORD TRUCK SALES, INC.,
VALLEY FORD TRUCK SALES, INC.,
Individually and as Representatives for a
Class of Similarily Situated Entities,
                                                      Plaintiff-Appellees,

WESTGATE CLASS,
                                                Intervenor Plaintiff-Appellee,

                                   versus

FORD MOTOR COMPANY,
                                                      Defendant-Appellant.
                         _____________________

             Appeal from the United States District Court for the
                       Northern District of Georgia
                        ______________________

                           (November 10, 2008)
Before TJOFLAT, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

      The district court dismissed this case for lack of jurisdiction on the ground

that our decision in Pintando v. Miami-Dade Housing Agency, 501 F.3d 1241 (11th

Cir. 2007), mandated the dismissal. Appellant challenges the court’s decision,

arguing that Pintando is inapposite. We agree that it is.

      In Pintando, the plaintiff invoked the district court’s federal question

jurisdiction, 28 U.S.C. §§ 1331 and 1343, by seeking relief under Title VII of the

Civil Rights Act of 1964, and the court’s supplemental jurisdiction, 28 U.S.C. §

1367, by seeking relief for violations of state law. After the defendant moved for

summary judgment, the plaintiff moved the court for leave to amend his

complaint. The court granted his motion, and he filed an amended complaint

which deleted the Title VII claim and reasserted the state law claims. The court

granted the defendant summary judgment on the state law claims, and the plaintiff

appealed. We held that the amended complaint deprived the district court of

supplemental jurisdiction; plaintiff’s voluntary abandonment of the Title VII claim

operated to divest the court of its federal question jurisdiction and with it the

court’s supplemental jurisdiction to litigate the state law claims.

      In the case at hand, and as we observed in In re Bayshore Ford Truck Sales,


                                           2
Inc., “[a]t the time the law suit was filed, the [district] court had subject matter

jurisdiction based on the [plaintiffs’] federal statutory claims.” 471 F.3d 1233,

1241 n.16. After the court involuntarily dismissed plaintiffs’ claims under the

Automobile Dealers’ Day in Court Act, the fact that plaintiffs, in their amended

complaint, voluntarily deleted the claims brought under the Robinson-Patman Act,

did not preclude the court from continuing to exercise its supplemental jurisdiction

over plaintiffs’ state law claims. Id.

      We see no difference in the instant scenario than a scenario in which the

plaintiff’s complaint contains one federal claim and one state law claim within the

court’s supplemental jurisdiction, and the court dismisses the federal claim under

Fed. R. Civ. P. 12(b)(6), (c), or 56 and then decides, in the exercise of the

discretion § 1367 affords it, to litigate the state law claim to judgment. We could

not say that the court lost its subject matter jurisdiction once it dismissed the

federal claim. Take the scenario one step further and suppose that the court, after

announcing that it was retaining jurisdiction, allows the plaintiff to amend its

complaint to restate the state law claim. Would this destroy the court’s

jurisdiction? We think not. That is, in effect, what occurred here – what we

observed in In re Bayshore Ford Truck Sales, Inc. – plaintiffs amended their

complaint, reasserting their state law claims, after the court dismissed


                                           3
involuntarily one of their federal statutory claims. If the district court is correct –

that it lost jurisdiction once plaintiffs amended their complaint to restate their state

law claims – then this court, in In re Bayshore Ford Truck Sales, Inc., surely

missed the mark; it should have vacated the district court’s order enjoining

Westgate Ford Truck Sales, Inc. from prosecuting the Ohio class action, and

instructed the district court to dismiss the case for lack of jurisdiction. This court

was fully aware of the fact that, at the time the case came before it on appeal, the

only claims still pending before the district court were plaintiffs’ breach of

contract claims; yet, it proceeded to entertain, and adjudicate, the appeal on the

merits.

      The district court properly exercised its supplemental jurisdiction after

involuntarily dismissing plaintiffs’ claims under the Automobile Dealers’ Day in

Court Act. The fact that plaintiffs amended complaint did not contain their

Robinson-Patman Act claims did not oust the court of supplemental jurisdiction.

The judgment of the district court is vacated and the case is remanded for further

proceedings.

      VACATED and REMANDED.




                                           4